DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2022, 2/23/2022, 9/15/2021, 7/5/2021 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The most remarkable prior arts on record are to Lalchandani et al. U.S. Patent Application Publication 2015/0278811 and Singh et al. U.S. Patent #10,445,629 . 
Lalchandani et al. is directed to a method of operating a matching server for facilitating authorization of payment for a transaction between a customer and a merchant at a point of sale is described. The method includes receiving a merchant match request from a merchant bank server, receiving a customer match request from a customer bank server, and performing a matching operation to determine whether the transaction information included in the merchant match request and the transaction information included in the customer match request satisfy a transaction authorization criteria. If the transaction authorization criteria is satisfied payment for the transaction is deemed to be authorized, and a merchant bank confirmation confirming authorization of the payment for the transaction is communicated to one or both of the merchant bank server and the merchant apparatus. Lalchandani et al., Abstract.
Singh et al. is directed to methods and apparatus for generating a secure QR code. In an embodiment, a directory service computer receives a secure QR code request from a merchant device that includes an acquirer financial institution (FI)-signed certificate. The directory service computer verifies the identity of a merchant, identifies a merchant identifier (ID), establishes an encrypted and Pinned SSL tunnel with the merchant device, and receives via the encrypted and Pinned SSL tunnel from the merchant device, a transaction message including a transaction amount, a universal unique identifier (UUID), and a transaction identifier (ID). The directory service computer then generates a Hash value, generates a dynamic secure QR code by combining the Hash value, the transaction ID and the merchant ID, and transmits the dynamic secure QR code data to the merchant device to conduct a purchase transaction. Singh et al., Abstract. 
Lalchandani et al. nor Singh et al., teach the limitations of the claimed invention, one or more server computing devices associated with the payment processing platform configured to: receive, from one or more server computing devices associated with the P2P payment platform, an indication that the customer captured the QR code using a sensor of a computing device of the customer, wherein the indication is associated with context data indicating at least a second timestamp indicating when the customer captured the QR code using the sensor of the computing device of the customer; determine, based at least in part on correlating the first timestamp and the second timestamp, that the customer is associated with the transaction; and associate the customer with the transaction, wherein the association causes a movement of funds between an account of the customer maintained by the P2P payment platform and an account of the merchant maintained by the payment processing platform to process payment for the transaction. 
Moreover, none of the prior art of record remedies the deficiencies found in Lalchandani et al. and Singh et al.,  or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyler et al., U.S. Patent #9,852,417 QR Code-enabled P2P payment system and methods, discusses systems and methods are provided for facilitating peer-to-peer payment transactions using mobile devices. According to certain embodiments, a financial account for providing funds for a payment transaction is determined. User input including a payment amount for the payment transaction is received and a QR code that represents the payment amount is generated. The QR code is displayed on the display of a mobile device for purposes of scanning and processing by a second mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687